               IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF HAWAII

VIOLETA ESCOBAR, also known as   )   Civ. No. 13-00598 HG-WRP
VIOLETA ESCOBAR CLINE,           )
Individually and as Personal     )
Representative for the ESTATE    )
OF NATHAN CLINE, Deceased,       )
                                 )
               Plaintiff,        )
                                 )
          vs.                    )
                                 )
NEVADA HELICOPTER LEASING LLC, )
                                 )
               Defendant.        )
                                 )
_________________________________)
 ORDER GRANTING DEFENDANT NEVADA HELICOPTER LEASING LLC’S MOTION
                 TO BIFURCATE TRIAL (ECF No. 380)


     In November 2011, a helicopter piloted by the Plaintiff’s

husband crashed on the island of Molokai.   Plaintiff filed a

complaint against Defendant Nevada Helicopter Leasing LLC, the

owner of the helicopter, asserting negligence and strict

liability claims.

     In July 2017, the Federal District Court granted Defendant

Nevada Helicopter Leasing LLC’s Motion for Summary Judgment,

holding that Plaintiff’s state law negligence and strict

liability claims were preempted by federal law.   The Court ruled

that there were no genuine issues of material fact concerning

Defendant Nevada Helicopter Leasing LLC’s actual possession or

control of the helicopter.

     Plaintiff appealed and the case was remanded.   The Ninth

Circuit Court of Appeals found that there were issues of fact as

                                 1
to whether Defendant Nevada Helicopter Leasing LLC had actual

possession or control of the helicopter.

     Defendant Nevada Helicopter Leasing LLC (“Nevada Leasing”)

filed a Motion to Bifurcate Trial.    Nevada Leasing seeks to have

a trial first on the factual questions identified by the

Appellate Court to determine whether Nevada Leasing may be held

liable pursuant to 49 U.S.C. § 44112(b).     Nevada Leasing argues

that the control issue identified by the Ninth Circuit Court of

Appeals is separate and distinct from the claims of negligence

and strict liability.   Defendant argues bifurcation would

expedite proceedings, promote judicial economy, and would not

prejudice the Plaintiff.

     Defendant Nevada Helicopter Leasing LLC’s Motion to

Bifurcate Trial (ECF No. 380) is GRANTED.


                        PROCEDURAL HISTORY


     On July 21, 2016, the Court issued an ORDER GRANTING

DEFENDANT NEVADA HELICOPTER LEASING LLC’S MOTION FOR SUMMARY

JUDGMENT.   (ECF No. 172).

     On March 3, 2017, the Court issued a Judgment consistent

with the Court’s July 21, 2016 Order and a Stipulation for

Dismissal agreed to by the remaining parties in the case.    (ECF

No. 353).

     On March 30, 2017, Plaintiff filed a Notice of Appeal to the

Ninth Circuit Court of Appeals.   (ECF No. 348).



                                  2
     On February 11, 2019, the Ninth Circuit Court of Appeals

issued an Memorandum remanding proceedings to this Court.    (ECF

No. 358).

     On March 5, 2019, the Ninth Circuit Court of Appeals issued

the Mandate.   (ECF No. 359).

     On May 13, 2019, Defendant Nevada Helicopter Leasing LLC

filed a MOTION TO BIFURCATE TRIAL.   (ECF No. 380).

     On May 16, 2019, the Court held a Status Conference.    (ECF

No. 383).

     On June 17, 2019, Plaintiff filed PLAINTIFF’S OPPOSITION TO

DEFENDANT NEVADA HELICOPTER LEASING LLC’S MOTION TO BIFURCATE

TRIAL.   (ECF No. 387).

     On July 10, 2019, Defendant filed its REPLY.     (ECF No. 389).

     On October 4, 2019, the Court held a hearing on Defendant’s

Motion to Bifurcate.   (ECF No. 395).


                            BACKGROUND


     On November 10, 2011, a 2010 Eurocopter France model EC130

B4 helicopter, which was piloted by Nathan Cline, crashed on the

island of Molokai.   Cline and the four passengers onboard the

helicopter died as a result of the crash.

     Plaintiff Violeta Escobar, the widow of Nathan Cline, filed

a complaint against Defendant Nevada Helicopter Leasing LLC, and

other Defendants, on behalf of herself and as personal

representative for the Estate of Nathan Cline.



                                 3
     Plaintiff’s complaint asserts state law claims for

negligence and strict products liability against Defendant Nevada

Helicopter Leasing LLC, the owner of the helicopter.

     Defendant Nevada Helicopter Leasing LLC owned the helicopter

at issue and leased it to Maui Helicopter Consultants, doing

business as Blue Hawaiian Helicopters.

     Blue Hawaiian Helicopters was the employer of Nathan Cline.

Blue Hawaiian Helicopters employed Nathan Cline and was not a

party to the lawsuit.   Plaintiff settled all of her claims with

the manufacturer of the helicopter Airbus Helicopters SAS.

     On July 21, 2016, the Court issued an ORDER GRANTING

DEFENDANT NEVADA HELICOPTER LEASING LLC’S MOTION FOR SUMMARY

JUDGMENT (ECF No. 172).

     The District Court ruled that Plaintiff’s state law causes

of action were preempted by federal statute, 49 U.S.C. §

44112(b).

     The Court held that Defendant Nevada Helicopter Leasing LLC

(“Nevada Leasing”) was immune from liability because Nevada

Leasing did not have actual possession or control of the

helicopter at the time of the crash.   Nevada Leasing leased the

helicopter to Blue Hawaiian Helicopters, and therefore could not

be liable for the crash pursuant to 49 U.S.C. § 44112(b).    The

Court found, as follows:

     Plaintiff has not provided any evidence to demonstrate
     that Defendant Nevada Leasing had actual possession or
     control over the Subject Helicopter after its delivery
     of the Subject Helicopter to Blue Hawaiian on March 29,
     2010. There is no evidence that Nevada Leasing was

                                 4
     engaged in any concrete manner with the actual physical
     possession or the actual operational control over the
     Subject Helicopter after its delivery.

     Plaintiff looks to the fact that Defendant Nevada
     Leasing and Blue Hawaiian had the same owners and
     similar management. Defendant Nevada Leasing and Blue
     Hawaiian were separate legal entities with separate
     purposes and responsibilities.

     Plaintiff is seeking to have the Court ignore the
     corporate structures of Nevada Leasing and Blue
     Hawaiian. Nothing in the record supports ignoring the
     corporate structure of the two separate entities.

     (July 21, 2016 ORDER at pp. 35-36, ECF No. 172).

     Plaintiff appealed the decision to the Ninth Circuit Court

of Appeals.

     On February 11, 2019, the Ninth Circuit Court of Appeals

remanded proceedings to this Court.   The Appellate Court ruled

that there were genuine issues of material of fact concerning

whether Nevada Leasing was in actual possession and control of

the helicopter at the time of the crash.   The Appellate Court

ruled as follows:

     A genuine factual dispute exists as to whether or not
     David Chevalier—an owner of both Nevada Leasing and the
     lessee company, Helicopter Consultants of Maui, Inc.,
     doing business as Blue Hawaiian Helicopter (“Blue
     Hawaiian”) and Blue Hawaiian employees were acting as
     agents of Nevada Leasing and actually exercised control
     over the aircraft when it crashed. Chevalier owned
     about 89% of both Nevada Leasing and Blue Hawaiian. In
     the 2010 version of the Master Lease Agreement,
     Chevalier was the sole signatory and signed on behalf
     of both Nevada Leasing and Blue Hawaiian. Chevalier
     stated in his deposition that the employees of Blue
     Hawaiian often performed aircraft-related tasks for
     Nevada Leasing, including administering aircraft leases
     and making decisions about fixed minimum rent for the
     aircraft, and that Chevalier had executive authority in
     his roles as both Blue Hawaiian and Nevada Leasing to
     cancel flights. Taking these facts together, a jury

                                5
     could find that Blue Hawaiian personnel, Chevalier, or
     both, as agents of Nevada Leasing, had actual control
     of the aircraft.

     (February 11, 2019 Ninth Circuit Order, ECF No. 358).

     Defendant Nevada Leasing seeks to bifurcate trial.

Defendant seeks first to determine the control issue before

proceeding to the trial on the remaining issues relating to

Plaintiff’s state law causes of action.   Defendant seeks

bifurcation on the bases that a separate trial on the control

issue might be dispositive of Plaintiff’s claims, would promote

judicial economy, preserve resources of the Parties, and it would

not prejudice the Plaintiff.


                       STANDARD OF REVIEW


     Federal Rule of Civil Procedure 42(b) provides, in pertinent

part:

     For convenience, to avoid prejudice, or to expedite and
     economize, the court may order a separate trial of one
     or more separate issues, claims, crossclaims, counter-
     claims, or third-party claims. When ordering a
     separate trial, the court must preserve any federal
     right to a jury trial.

     Fed. R. Civ. P. 42(b).

     District courts have broad authority to try issues or claims

separately pursuant to Fed. R. Civ. P. 42(b).   M2 Software, Inc.

v. Madacy Entm’t, 421 F.3d 1073, 1088 (9th Cir. 2005).

     In determining whether separate trials are appropriate,

courts consider several factors, most commonly whether separate

trials will result in judicial economy and whether separate


                                6
trials will unduly prejudice either party.   Dollar Sys., Inc. v.

Avcar Leasing Sys., Inc., 890 F.2d 165, 170 (9th Cir. 1989);

MySpace, Inc. v. Graphon Corp., 732 F.Supp.2d 915, 917 (N.D. Cal.

2010).

                             ANALYSIS


     Federal Rule of Civil Procedure 42(b) allows the District

Court, in its discretion, to bifurcate trial on separate issues

or claims for convenience of the Court and the Parties.    In re

Hyatt Corp., 262 F.R.D. 538, 543 (D. Haw. 2009).

     Courts generally address the following factors when

determining whether to bifurcate proceedings into separate

trials:

     (1)   potential simplification and expedition of issues;

     (2)   conservation of judicial resources and resources of the
           parties;

     (3)   potential unfair prejudice to any of the parties;

     (4)   preservation of the parties’ right to a jury trial.

     See Jinro Am. Inc. v. Secure Investments, Inc., 266 F.3d

993, 998 (9th Cir. 2001); Clark v. I.R.S., 772 F.Supp.2d 1265,

1269 (D. Haw. 2009); Corvello v. New England Gas Co., Inc., 247

F.R.D. 282, 286 (D.R.I. 2008).

     Rule 42(b) is intended to further a number of significant

policies but it is the interest of efficient judicial

administration that is controlling under the rule, rather than

the wishes of the parties.   9A Wright & Miller, § 2388, at pp.



                                 7
93-94 (3d ed., supp. 2019) (citing Mosqueda v. City of Los

Angeles, 171 Fed. Appx. 16 (9th Cir. 2006)).


     A.     Simplification And Expedition Of Issues


     The Ninth Circuit Court of Appeals has explained that

bifurcation is permitted to “first deal[] with an easier,

dispositive issue.”    Estate of Diaz v. City of Anaheim, 840 F.3d

592, 601 (9th Cir. 2016) (citing Danjaq LLC v. Sony Corp., 263

F.3d 942, 961 (9th Cir. 2001)).

     Here, the control issue pursuant to 49 U.S.C. § 44112(b) is

potentially dispositive of the entire case.

     There is no dispute that Defendant Nevada Helicopter Leasing

LLC was the lessor and owner of the 2010 Eurocopter France model

EC130 B4 helicopter (“Subject Helicopter”), which was piloted by

Nathan Cline, and crashed on the island of Molokai on November

10, 2011.

     The preliminary question at issue in this case is whether

Defendant Nevada Helicopter Leasing LLC (“Nevada Leasing” may be

held liable for damages.    The question turns on the application

of the federal Limitation Of Liability statute for aircraft

owners codified at 49 U.S.C. § 44112(b).

     Defendant Nevada Leasing seeks to bifurcate trial and have

trial on the issue of control before trial on the remaining state

law issues.    Defendant asserts that bifurcation is appropriate

because the control issue is potentially dispositive and is



                                  8
wholly separate from the merits of Plaintiff’s strict liability

and negligence claims.

     Courts have routinely ordered bifurcation when there is a

separate, potentially dispositive issue concerning liability.

See Allstate Ins. Co. v. Breeden, 410 Fed. Appx. 6, 9 (9th Cir.

2010) (finding the insurance company’s action seeking declaration

that it owned no obligation for property loss caused by insured’s

deceit was dispositive issue that was properly bifurcated);

Athridge v. Aetna Cas. & Sur. Co., 604 F.3d 625, 635 (D.C. Cir.

2010); Houlahan v. Aiello, 2018 WL 1413365, *2 (D.D.C. 2018);

Brough v. O.C. Tanner Co., 2018 WL 1183375, *1-*2 (D. Utah 2018);

Doe No. 1 v. Knights of Columbus, 930 F.Supp.2d 337, 378-82 (D.

Conn. 2013).

     Bifurcation in this case would allow the Parties and the

Court to “first deal[] with an easier, dispositive issue.”

Estate of Diaz, 840 F.3d at 601.       A verdict as to the issue of

control is potentially dispositive, and would also, at a minimum,

simplify issues for a subsequent trial and would avoid confusion

of the federal law preemption issue with the merits of the state

law causes of action.


     B.   Conservation Of Resources


     Bifurcation is particularly appropriate when it would permit

the deferral of costly and possibly unnecessary proceedings,

pending resolution of a potentially dispositive preliminary



                                   9
issue.    Exxon Co. v. Sofec, Inc., 54 F.3d 570, 576 (9th Cir.

1995).

     Here, the issue of control is potentially dispositive.      The

facts relating to control are limited to a small number of

witnesses and limited documentary evidence as to the legal and

corporate structure of Nevada Leasing and its relationship with

Blue Hawaiian Helicopters.    (February 11, 2019 Ninth Circuit

Order, ECF No. 358).

     Allowing the Parties and the Court to conserve resources and

potentially avoid unnecessary proceedings favors bifurcation.


     C.     Risk Of Unfair Prejudice


     Bifurcation would be improper when separate trials would

result in prejudice to a party, for example, by increasing

expense, causing duplication of evidence, or deciding overlapping

issues.

     Here, resolution of the control issue would minimize expense

and will not unduly burden either Party.    Further, there is

little overlap of evidence and issues relating to control and the

merits of Plaintiff’s state law claims.    The majority of the

evidence relating to control is limited to the corporate and

legal organization of Defendant and Blue Hawaiian Helicopters,

which is not related to the negligence and strict liability

claims.    At the first trial, testimony of Defendant’s corporate

officers and employees would be limited the issue of control.



                                 10
     There is also no risk of inconsistent verdicts.

Adjudication of the control issue would merely streamline the

issues for trial on Plaintiff’s state law causes of action.   The

jury’s decision on control would either be dispositive of

Plaintiff’s claims or would allow Plaintiff’s state law claims to

go forward at a subsequent trial.


     D.    Preservation Of The Parties’ Right To Jury Trial


     Rule 42(b) specifically requires that separate trial orders

“preserve any federal right to a jury trial.”   Rule 42(b) cannot

be used to deprive a party of its right to a jury trial on legal

issues.   Beacon Theatres, Inc. v. Westover, 359 U.S. 500, 504

(1959).

     Issues relating to a party’s right to a jury trial arise

when there are interwoven equitable issues and legal questions.

Legal claims must be tried before the equitable claims to avoid

any possible infringement on the right to a jury trial.   Dollar

Sys., Inc. v. Avcar Leasing, Inc., 890 F.2d 165, 170 (9th Cir.

1989).

     Here, the control issue is not a separate equitable claim

and will be decided by a jury, not the Court.   There is no threat

to Plaintiff’s right to a jury trial by ordering bifurcation.

     Plaintiff’s Opposition raises issues with respect to whether

one or two juries will be employed.   When a court grants a

separate trial, District Courts have very broad latitude to

employ two juries, rather than one, as long as the two juries do

                                11
not decide the same issue.   Moore’s Fed. Practice 3d § 42.22[4]

(2018) (citing Houseman v. United States Aviation Underwriters,

171 F.3d 1117, 1126 (7th Cir. 1999) (while both juries may

examine overlapping evidence, they may not both decide same

factual issues that are common to both trials); Navelski v. Int’l

Paper Co., 261 F.Supp.3d 1212, 1218-19 (N.D. Fla. 2017)).

     The Court exercises its discretion to employ two separate

juries.   United Air Lines, Inc. v. Wiener, 286 F.2d 302, 305 (9th

Cir. 1961) (explaining there may be instances where the use of

two separate juries is appropriate); see In re Innotron

Diagnostics, 800 F.2d 1077, 1086 (Fed. Cir. 1986) (explaining

that a district court may order bifurcation with two separate

juries and it does not interfere with a party’s Seventh Amendment

right to a jury trial); Sanford v. Johns-Manville Sales Corp.,

923 F.2d 1142, 1146 n.7 (5th Cir. 1991).

//

//

//

//

//

//

//

//

//

//

//

                                12
                           CONCLUSION

     Defendant Nevada Helicopter Leasing LLC’s Motion To

Bifurcate Trial (ECF No. 380) is GRANTED.

     A jury trial on the application of 49 U.S.C. § 44112(b) to

Defendant Nevada Helicopter Leasing LLC shall be held on Monday,

January 13, 2020.

     Depending on the outcome of the first trial, a jury trial on

all remaining issues will be held, if necessary, on Tuesday, June

2, 2020.

     IT IS SO ORDERED.

     DATED: November 5, 2019, Honolulu, Hawaii.




Violeta Escobar, also known as Violeta Escobar Cline,
Individually, and as Personal Representative for the Estate of
Nathan Cline, Deceased v. Nevada Helicopter Leasing LLC; Civ. No.
13-00598 HG-WRP; ORDER GRANTING DEFENDANT NEVADA HELICOPTER
LEASING LLC’S MOTION TO BIFURCATE TRIAL (ECF No. 380)
                                13
